DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/FR2018/050947 filed April 16, 2018.
In view of the preliminary amendment filed October 17, 2019, new claims 19-20 have been added. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 6), the recitation “cyclic trans-1,2-cyclohexane units” is considered indefinite. What is this? How is this recited unit different as compared to “trans-1,2-cyclohexane”?

Claim 1 (line 10), the recitation “the concentration” is considered indefinite. There is inadequate antecedent basis for the recitation.
Claim 1 (line 15), the recitation “this copolymer” is considered indefinite. What copolymer is “this copolymer” is being reference to?
Claim 4 (line 2), the recitation “the residence time” is considered indefinite. There is inadequate antecedent basis for the recitation.
Claim 5 (line 4), the recitation “the first reactor” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 5 (line 10), the recitation “the output” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 5 (line 10), the recitation “the next reactor” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 5 (line 11), the recitation “the final reactor” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 5 (line 12), the recitation “the output” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 5 (line 12), the recitation “the polymer recovery step” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 5 (line 13), the recitation “the first” and “the last” are considered indefinite. There is inadequate antecedent basis for the recitations. 

Claim 5 (line 15), the recitation “the reactor” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 6 (line 2), the recitation “the first” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 8 (line 2), claim 9 (line 2), the recitation “the polymerization temperature” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 10 (line 2), claim 11 (line 3-4), claim 12 (line 2), the recitation “the polymerization reactor” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 11 (line 2), claim 12 (line 3), the recitation “the operating pressure” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 11 (line 2), the recitation “the reactor” is considered indefinite. There is inadequate antecedent basis for the recitation. Is this reactor same as the “polymerization reactor” of claim 10?
Claim 11 (line 3), the recitation “the saturated vapour pressure” is considered indefinite. There is inadequate antecedent basis for the recitation. Is this reactor same as the “polymerization reactor” of claim 10?
Claim 14 (line 29), the recitation “the constituents” is considered indefinite. What constituents are being referred to?
Claim 15 (line 2), the recitation “the microstructure” is considered indefinite. There is inadequate antecedent basis for the recitation. 

Claim 15 (line 3), the recitation “the units” is considered indefinite. There is inadequate antecedent basis for the recitation. 
Claim 15 (line 4), claim 16 (line 2), claim 17 (line 2), claim 18 (line 2), the recitation “the copolymer chain” is considered indefinite. There is inadequate antecedent basis for the recitation. 
All the dependent claims of the 112 rejected claims are included in the rejection because the independent claims are read into their dependent claims.

Allowable Subject Matter
5.	Claims 1-20 would be allowable if the 112 rejection is overcome. 
6. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Arlt et al. (US 44,369,291) and Barbotin et al. (US2003/0004287 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although both Arlt et al. and Barbotin et al. disclose batch processes for preparing ethylene/butadiene copolymers, there is inadequate teaching in Arlt et al. and Barbotin, singularly or in combination to teach a continuous process involve feeding a mixture of ethylene, butadiene, hydrocarbon solvent and catalytic system into at least one stirred polymerization reactor.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
February 16, 2021